DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Please note that the claim set examined contains claims 1-10 (claims 11-20 are cancelled). See the Remarks entered on 2/26/2020.

Double Patenting
There does not appear to be any overlapping subject matter requiring a Double Patenting over US Patent 10,610,262.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 1 recites “the bearing” but “the bearing connector” should instead be written.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 20110270314) in view of Martin (US 5733284).
With respect to claim 1, Mueller teaches a spinal distraction system (e.g. see fig. 23 below) comprising: a bearing connector (e.g. 820, please note that while the embodiment of fig. 23 is relied upon, other embodiments, specifically fig. 5-6, of Mueller teach comparable bearing connectors, also note that fig. 1 provides the most comprehensive illustration of the system incorporated on the spine) fastened to a fixated rod (e.g. 10) and a sliding rod (10’, see abstract).

    PNG
    media_image1.png
    430
    648
    media_image1.png
    Greyscale

Mueller does not appear to specifically teach wherein the sliding rod includes a spring and a stop ring.
Martin, also drawn to dynamic systems used to straighten the spine, teaches a bearing connector (6a) and a sliding rod (4a) that also includes a spring (22a) and a stop ring (cylinder 18 which includes cylindrical bore 19 and one or more screws 20, see fig. 1 below and col. 5 lines 38-58) in order to provide a system that actively and more specifically corrects unwanted spinal curvature while preserving physiological movements of the spine (see col. 2 lines 3-7) with the addition of a biasing spring and stop ring to the sliding rod. 

    PNG
    media_image2.png
    603
    800
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mueller wherein the sliding rod includes a spring and a stop ring, in view of Martin, in order to provide a system that actively and more specifically corrects unwanted spinal curvature while preserving physiological movements of the spine with the addition of a biasing spring and stop ring to the sliding rod. 
As for claim 2, Mueller, as modified by Martin, further teaches the system of claim 1, wherein the bearing connector includes a set screw (see para. 102), a bearing (850) and a housing (865), wherein the housing has a top surface and a bottom surface that define a hollow (e.g. to receive 10- see para. 102, fig. 23 above).
As for claim 3, Mueller, as modified by Martin, further teaches the system of claim 2, wherein the hollow is configured and dimensioned to receive the fixated rod (see para. 102).
As for claim 4, Mueller, as modified by Martin, further teaches the system of claim 1, wherein the bearing connector includes a first bore (e.g. to receive 850) that extends from a first side surface (e.g. front side surface that will receive a rod 10’) to a second side surface (e.g. back side surface that will receive a rod 10’) (see fig. 23), but does not appear to explicitly show that these side surfaces are beveled. 
Mueller, embodiment of fig. 5-6, teaches a comparable bearing connector (120/140) with a first bore with two side surfaces (e.g. left, right, front and/or back) that are beveled (see fig. 6) in order to provide the same function of permitting receipt of the respective bearing (150) and rod (10) that can move polyaxially within the bearing connector (see para. 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mueller, as modified by Martin, to further include 
a first bore that extends from a first beveled side surface to a second beveled side surface, in view of Mueller (embodiment of fig. 5-6), in order to provide the same function of permitting receipt of the respective bearing and rod that can move polyaxially within the bearing connector.
As for claim 5, Mueller, as modified by Martin, further teaches the system of claim 1, wherein the first bore is configured and dimensioned to receive a bearing (see para. 102).
As for claim 6, Mueller, as modified by Martin, further teaches bearing/bushing 850 as polyaxially rotatable relative to the first bore (see para. 102) but does not appear to specifically teach this embodiment wherein the first bore includes a concave inner surface. 
However, Mueller further teaches various other embodiments with polyaxial bearings/bushings (e.g. see fig. 5-6, para. 72) with a frusto-speherical/convex outer surface that moves with a concave (first) bore (see para. 72). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a bearing with a convex outer surface with a complementary shaped concave inner surface of the first bore of Mueller, as modified by Martin, in order to provide the same function of polyaxial rotation of the bearing within the first bore.
As for claim 7, Mueller, as modified by Martin, further teaches the system of claim 5, wherein the bearing includes a second bore (842) configured and dimensioned to receive the sliding rod (see para. 102).
As for claim 8, Mueller, as modified by Martin, further teaches the system of claim 1, wherein the spring abuts a side surface of the bearing connector (see fig. 23 above and note that Mueller, as modified by Martin as presented in claim 1 above would result in this configuration, as Martin teaches the spring extending along the length of the sliding rod 4a and abutting a bearing connector 6a), but does not appear to explicitly teach that this side surface is beveled.
Mueller, embodiment of fig. 5-6, teaches a comparable bearing connector (120/140) with a first bore with two side surfaces (e.g. left, right, front and/or back) that are beveled (see fig. 6) in order to provide the same function of permitting receipt of the respective bearing (150) and rod (10) that can move polyaxially within the bearing connector (see para. 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mueller, as modified by Martin, to further include a beveled side surface, in view of Mueller (embodiment of fig. 5-6), in order to provide the same function of permitting receipt of the respective bearing and rod that can move polyaxially within the bearing connector.
As for claim 10, Mueller, as modified by Martin teaches a system with left and right portions (see fig. 1 below), each containing its own set of bearing connectors fastened to respective fixated and sliding rods, but does not appear to teach the system further comprising a stop ring.

    PNG
    media_image3.png
    783
    727
    media_image3.png
    Greyscale

Martin, also drawn to dynamic systems used to straighten the spine, teaches the use of a separate stop ring (cylinder 18 which includes cylindrical bore 19 and one or more screws 20, see fig. 1 below and col. 5 lines 38-58) with each of left and right portions of a spinal system in order to provide a system that actively and more specifically corrects unwanted spinal curvature while preserving physiological movements of the spine (see col. 2 lines 3-7) with the addition of a biasing spring and stop ring to the sliding rod on both sides of the spine. 

    PNG
    media_image4.png
    564
    893
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mueller, as modified by, to include another stop ring, in further view of Martin, in order to provide a system that actively and more specifically corrects unwanted spinal curvature while preserving physiological movements of the spine with the addition of a biasing spring and stop ring to the sliding rod on both sides of the spine. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 20110270314) and Martin (US 5733284), as applied to claim 1 above, in view of Colleran (US 20060247637).

As for claim 9, Mueller, as modified by Martin does not appear to teach the system further comprising a sleeve that extends over at least a portion of a length of the spring.
Colleran, also drawn to the same field on endeavor of distracting vertebrae using a compression spring, teaches the use of a sleeve/cover (1202, see fig. 12) in order to protect the spring from being interfered with after implantation, i.e.- to prevent tissue ingrowth thereon (see para. 143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mueller, as modified by Martin, such that the system further comprises a sleeve that extends over at least a portion of a length of the spring, in view of Colleran, in order to protect the spring from being interfered with after implantation, i.e.- to prevent tissue ingrowth thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773